 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 1 of 13 - Page ID # 449




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

SPEEDWAY MOTORS, INC.,

                   Plaintiff,                          4:20-CV-3089

vs.
                                              MEMORANDUM AND ORDER
SHIRA PERLMUTTER, in her official
capacity as Register of Copyrights,

                   Defendant.


      This dispute arises from the United States Copyright Office's denial of
Speedway Motors, Inc.'s copyright applications for three new corporate logos.
Filing 1 at 1. Speedway alleges the Copyright Office acted arbitrarily and
capriciously in violation of the Administrative Procedure Act, 5 U.S.C. §§ 701-
706 and requests that the Court reverse the Copyright Office's decisions. Filing
1 at 9-11.
      This matter is now before the Court on the parties' cross-motions for
summary judgment. Speedway asserts its logos are sufficiently creative as a
matter of law to qualify for copyright protection under 17 U.S.C. § 102(a).
Filing 22. The Register of Copyrights, maintains the logos are not sufficiently
creative and argues that the Copyright Office did not act arbitrarily and
capriciously. Filing 25. The Court agrees with the Register of Copyrights, so
Speedway's motion will be denied and the Register of Copyright's motion will
be granted.


                                I. BACKGROUND
      Speedway is a Nebraska corporation that "markets goods in the
performance vehicle field, including parts for race cars, hot rods, and vintage
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 2 of 13 - Page ID # 450




cars." Filing 1 at 2-3. In 2018, Speedway hired a marketing firm to create new
logos "that symbolized the racing and performance automotive industries while
still referencing classic features of the Speedway Motors brand." Filing 1 at 3.
The result was the following three new logo designs.
      First, the "Speedway Motors Logo" which Speedway claims "features
multiple elements which are the result of deliberate creation, selection, and
arrangement" including "highly stylized" font, and "the tail of the 'y' extending
into a complex, asymmetric dark purple line art." Filing 1 at 3-4.




      Second, the "S Logo" featuring a "highly stylized 'S' shape" and "multi-
featured asymmetric dark purple line art shape" resulting in a "unique, non-




typical, stylistic" logo creating "a striking impression." Filing 1 at 4.
      Third, the "Team Speedway Motors Logo" with "many of the same
features" as the Speedway Motors Logo and the addition of the word "Team"
in a "different stylized form from the other words." Filing 1 at 4.




                                       -2-
    4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 3 of 13 - Page ID # 451




         On October 4, 2018 Speedway filed three applications with the Copyright
Office to register each of the above logos. Filing 1 at 6. The applications were
denied on November 29, 2018 because, according to the Copyright Office, the
logos "lack[ed] the authorship necessary to support a copyright claim." Filing
1 at 6; filing 21-5 at 1; filing 21-13 at 1; filing 21-21 at 1. Specifically, the
Copyright Office said that protection may not extend to "familiar symbols or
designs; basic geometric shapes; words and short phrases such as names, titles,
and slogans; or mere variations of typographic ornamentation, lettering or
coloring." See Filing 21-5 at 1.1
         On February 11, 2019 Speedway made requests for reconsideration on
each application, citing the "extremely low level of creativity required to
constitute a 'work of authorship'" under federal law, and arguing the logos
clearly contained that "'minimal degree' of requisite creativity." Filing 1 at 6.
In support of its request, Speedway pointed to another corporate logo that had
received copyright protection. See filing 21-6 at 5. And Speedway described in
detail the artistic process of the marketing firm that designed the logos,




1   It's important to note that this is a copyright claim, and not a trademark claim—usually,
logos like Speedway's are intended for use as marks indicating the origin of goods or services
and are protected by the Lanham Act, as opposed to the originality or creativity that the
copyright laws are designed to protect. See Dastar Corp. v. Twentieth Century Fox Film Corp.,
539 U.S. 23, 37 (2003).


                                             -3-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 4 of 13 - Page ID # 452




including the inspiration for the colors, shapes, and font. See filing 21-6 at 6-9.
      The requests were again denied by the Copyright office, which explained:


      The circles are a common and familiar shape, while the remaining
      element is a [business name or single letter]. As we stated in our
      initial correspondence, common and familiar shapes, or any minor
      variation thereof, are not copyrightable. . . . The same is true for
      words. . . . That the [letter or letters are] slightly stylized in font
      and placement does not transform [them] into copyrightable works
      of art—[they] remain non-copyrightable letters [and in two
      instances form] a non-copyrightable name.
      ...
      Combining a business name with [or centering a letter within] a
      geometric shape is an age-old, common logo configuration. That
      the shape corresponds with the nature of the business is also an
      obvious logo configuration. The arrangement of these few elements
      into an obvious, expected configuration lacks the necessary
      creativity required to support a claim in copyright.


Filing 21-7 at 3; filing 21-15 at 3; filing 21-23 at 3.
      The Copyright Office also refused to consider "author's choices,
inspiration or any intended meaning or significance that those features may
be intended to evoke," and rather focused solely on "the actual appearance of
the work[s]" and "how the work[s] [are] perceived." Filing 21-7 at 3; filing 21-
15 at 3; filing 21-23 at 3. And the Copyright Office declined to "compare works
that have been previously registered or refused registration" to Speedway's
logos in evaluating Speedway's applications for copyright. Filing 21-7 at 3-4;
filing 21-15 at 3-4; filing 21-23 at 3-4.


                                        -4-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 5 of 13 - Page ID # 453




      According to the Copyright Office, Speedway's new logos fell "into a
narrow area where admittedly independent efforts are deemed too trivial or
insignificant to support a copyright" and therefore failed to meet the
admittedly low threshold for copyright protection. Filing 21-7 at 4; filing 21-15
at 4; filing 21-23 at 4.
      On September 18, 2019 Speedway made second requests for
reconsideration on each of its three logos. Filing 1 at 7; see filing 21-8; filing 21-
16; filing 21-24. In those requests, Speedway again referenced other corporate
logos that had received copyright protection and explained in further detail the
deliberate choices for the shapes, text and colors used in its logos. See filing 21-
8 at 6-12. It argued that the "purple line art" in each of the logos was not a
circle at all, suggesting that it was "deliberately transformed" with notches,
tapering, and a gap to "provide a 3D impression with an appearance of a rolling
motion and acceleration, symbolic of speed, racing and the performance car
industry" that also implied the "shape of auto parts such as [] gauges, steering
wheels, vehicle wheels, headlamps, [and] racetracks." See filing 21-8 at 9-10.
And Speedway made similar arguments concerning the stylized font intended
to indicate speed, as well as the chosen colors intended to evoke feelings of
nostalgia. See filing 21-8 at 10-11. Finally, Speedway argued that, while the
independent shape, color or font choices may not be copyrightable, when
viewed as a whole the logos were sufficiently creative and not "inevitable" or
"so common as to be a matter of course." See filing 21-8 at 12-15.
      The Review Board of the United States Copyright Office considered
Speedway's second requests, and affirmed the Copyright Office's denial of
registration. See filing 21-25 at 1. The Board reiterated that the author's
inspiration and intent were irrelevant to a copyright determination. Filing 21-
25 at 5-6. And the Board explained that typeface and lettering are not



                                        -5-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 6 of 13 - Page ID # 454




generally registrable and that the minimal flair added to the lettering in
Speedway's logos did not "add sufficient creativity to warrant registration."
Filing 21-25 at 6. The Board also rejected Speedway's arguments that its
"deliberately selected stylized color shades" of purple and yellow warranted
copyright protection. Filing 21-25 at 5-6. Finally, the Board confirmed the
Copyright Office's practice of not comparing works. Filing 21-25 at 7. But it
also explained that the corporate logos that had been approved "exhibit[ed]
more creativity" than Speedway's logos. Filing 21-25 at 7. The Office also said
that despite Speedway's assertions that its logos conveyed a 3D impression of
speed, it was simply "not visually perceptible in the [logos]." Filing 21-25 at 7.
      Ultimately, the Board concluded that Speedway's logos, viewed as a
whole, were insufficiently creative and consisted only of "'wording' 'mere
scripting or lettering, either with or without uncopyrightable ornamentation,'
'spatial placement' of elements, and the 'uncopyrightable and mere use of color,
frames, borders or differently sized font.'" Filing 21-25 at 7. The Board's letter
constituted final agency action. Filing 21-25 at 7.


                        II.   STANDARD OF REVIEW
      Judicial review of an administrative decision is governed by the
Administrative Procedure Act. 5 U.S.C. § 706. This Court's review is limited,
and may only set aside an agency decision that is arbitrary, capricious, and an
abuse of discretion, or otherwise not in accordance with law. Voyageurs Nat.
Park Ass'n v. Norton, 381 F.3d 759, 763 (8th Cir. 2004). An agency's decision
is accorded a high degree of deference. Id. An agency decision supportable on
any rational basis must be upheld. Id. This is especially true when an agency
is acting within its own sphere of expertise. Friends of Boundary Waters
Wilderness v. Dombeck, 164 F.3d 1115, 1128 (8th Cir. 1999). A decision is
arbitrary and capricious if the agency decision relies on factors Congress has


                                       -6-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 7 of 13 - Page ID # 455




not intended it to consider, entirely fails to consider important aspects of the
problem, offers an explanation for its decision that is counter to the evidence,
or is so implausible that it could not be considered a difference of view or the
product of an agency's expertise. Motor Vehicle Mfrs. Ass'n v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 (1983); McClung v. Paul, 788 F.3d 822, 828 (8th
Cir. 2015).


                               III. DISCUSSION
      The Copyright Act provides copyright protection for "original works of
authorship fixed in any tangible medium of expression, now known or later
developed, from which they can be perceived, reproduced, or otherwise
communicated, either directly or with the aid of a machine or device," including
"pictorial, graphic, and sculptural works." 17 U.S.C. § 102(a); see West Publ'g
Co. v. Mead Data Cent. Inc., 799 F.2d 1219, 1223 (8th Cir. 1986). Originality is
a constitutional requirement and represents the "sine qua non," "touchstone,"
and "bedrock principle" of copyright protection. Feist Publ'ns, Inc. v. Rural Tel.
Serv. Co., 499 U.S. 340, 345-47 (1991). Originality has two components: (1)
independent creation by the author (as opposed to being copied from other
works) and (2) at least some minimal degree of creativity. Id. at 345; see West
Publ'g Co., 799 F.2d at 1223. To be sure, the requisite level of creativity is
extremely low; even a slight amount will suffice. Feist, 499 U.S. at 345; see West
Publ'g Co., 799 F.2d at 1223. The vast majority of works make the grade quite
easily, as they possess some creative spark, no matter how crude, humble or
obvious it might be. Feist, 499 U.S. at 345; West Publ'g Co., 799 F.2d at 1223.
      Congress has repeatedly refused to grant copyright protection to
typeface. Eltra Corp. v. Ringer, 579 F.2d 294, 298 (4th Cir. 1978). And "since
at least 1899" it has been the practice of the Copyright Office to deny
registration to "words and phrases." Southco, Inc. v. Kanebridge Corp., 390


                                      -7-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 8 of 13 - Page ID # 456




F.3d 276, 285 (3d Cir. 2004). In 1958, the Copyright Office published a circular
which stated "brand names, trade names, slogans, and other short phrases or
expressions cannot be copyrighted, even if they are distinctively arranged or
printed." Id.
      In 1959, the Copyright Office codified its practice in federal regulation,
see Material Not Subject to Copyright, 24 Fed. Reg. 4955-4956 (June 18, 1959),
and the same regulations largely remain in effect today:


      The following are examples of works not subject to copyright and
      applications for registration of such works cannot be entertained:


      (a) Words and short phrases such as names, titles, and slogans;
      familiar symbols or designs; mere variations of typographic
      ornamentation, lettering or coloring; . . . .


37 C.F.R. § 202.1.

      (a) In order to be acceptable as a pictorial, graphic, or sculptural
      work, the work must embody some creative authorship in its
      delineation or form. The registrability of such a work is not affected
      by the intention of the author as to the use of the work . . . .


      (b) A claim to copyright cannot be registered in a print or label
      consisting solely of trademark subject matter and lacking
      copyrightable matter. While the Copyright Office will not
      investigate whether the matter has been or can be registered at
      the Patent and Trademark Office, it will register a properly filed
      copyright claim in a print or label that contains the requisite



                                       -8-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 9 of 13 - Page ID # 457




      qualifications for copyright even though there is a trademark on it.
      However, registration of a claim to copyright does not give the
      claimant rights available by trademark registrations at the Patent
      and Trademark Office.


37 C.F.R. § 202.10.


      But the selection and arrangement of elements that, in themselves, may
not qualify for copyright protection can entail the minimal degree of creativity
required to bring the work within the protection of copyright laws. Atari Games
Corp. v. Oman, 979 F.2d 242, 245 (D.C. Cir. 1992). Only those choices and
arrangements that are "'mechanical,' 'garden variety,' 'typical', and 'obvious'
[or follow] 'an age-old practice, firmly rooted in tradition', one 'so commonplace
that it has come to be expected as a matter of course,' or 'practically inevitable'"
should be denied protection. Id. (quoting Feist, 499 U.S. at 362-63). The Eighth
Circuit has cautioned "there is no simple way to draw the line between 'some
creative authorship' and not enough creative authorship," for pictorial, graphic
and sculptural works under section 202.10, particularly where there are no
cases involving a work precisely like the one at issue. John Muller & Co., 802
F.2d at 990.
      Finally, the methods, purposes, and reasons for an author's decisions are
irrelevant when determining whether the requisite level of creativity is
present. Star Athletica, L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002, 1015
(2017); see 37 C.F.R. § 202.10(a). The Copyright Office's inquiry is limited to
how the work is perceived, not how or why it was designed. Star Athletica, 137
S. Ct. at 1015; 17 U.S.C. § 102(a).
      Speedway argues that the Copyright Office's denials of its applications
for copyright were arbitrary, capricious, and not in accordance with law. Filing


                                       -9-
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 10 of 13 - Page ID # 458




24 at 3. The parties agree that each of the logos are original—in other words,
independently created and not copied. See filing 24 at 9; filing 21-7 at 1. But
the parties disagree about the logos' degree of creativity. Speedway asserts
that the Copyright Office erred in determining the three logos were not
sufficiently creative to qualify for copyright protection. Filing 24 at 3. In
particular, Speedway argues the logos include "a combination or multiple
creative elements that go well beyond common geometric shapes and stock
lettering," and therefore exceed the minimal degree of creativity required.
Filing 24 at 3.
      The Copyright Office asserts that it provided a "satisfactory explanation
and rational basis" for its refusal to register the logos. Filing 26 at 18. And it
argues that Speedway's "disagreement with the Office's conclusion does not
establish an abuse of discretion, nor does it indicate that the Office acted
arbitrarily or capriciously." Filing 26 at 18. The Court agrees.
      Here, Speedway spends considerable time dissecting each element of its
logos and describing the graphic design firm's inspiration and intended effect.
See filing 24 at 13-16. And the Court does not doubt that the circle line art in
the logos was intended to give the impression of "a rolling motion and
acceleration," or that the text was designed to have "speed lines." See filing 24
at 14-15. But Speedway does not dispute that consideration of an author's
inspiration and intended effects is improper because the question of whether a
work is subject to copyright turns on how a work is perceived. See Star
Athletica, 137 S. Ct. at 1015; 17 U.S.C. § 102; 37 C.F.R. § 202.10(a).
      Speedway also contests the Copyright Office's characterization of the
logos' individual elements as "circles, a single letter, and short phrases," see
filing 21-9 at 5, filing 24 at 14-15. The Court, however, is not persuaded that
the Office's characterization is an abuse of discretion. The Office examined the



                                      - 10 -
 4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 11 of 13 - Page ID # 459




logos, considered Speedway's arguments in favor of copyright, and articulated
its reasons for concluding (1) the "stylized purple band" was still, in essence, a
circle, and (2) the text, though "artistically rendered," was still typeface. See
filing 21-9 at 5-6. And Speedway doesn't disagree that familiar shapes and
typeface are generally not copyrightable. 37 C.F.R. 202.1(a); see filing 24 at 13-
15.
      Even if its logos' individual elements are not sufficiently creative,
Speedway asserts that the selection and arrangement of those elements
satisfies the minimal degree of creativity necessary to grant copyright
protection. Filing 24 at 15-16. But again, the Court cannot say that the
Copyright Office abused its discretion and acted arbitrarily or capriciously
when it concluded otherwise.
      The Office considered Speedway's arguments that the stylized purple
band, the artistically rendered text, and the deliberately selected shades of
yellow and purple combined to create a finished product that was sufficiently
creative. See filing 21-9 at 5-6. It then concluded:


      Looking at each [logo] as a whole, only two solid colors are used,
      and there is no shading or gradient use of colors. Although the
      purple band within the yellow circle is stylized and has different
      widths, it is still essentially a circle band within a larger circle that
      follows the outline of the larger circle. Placing a business name on
      top of a geometric shame is a "garden variety" logo configuration
      that is not entitled to copyright protection.


Filing 21-9 at 6. The Court considers that a satisfactory explanation. See Motor
Vehicle Mfrs. Ass'n, 463 U.S. at 43; Atari Games Corp., 979 F.2d at 245. In
other words, it's an explanation that includes a rational connection between


                                       - 11 -
    4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 12 of 13 - Page ID # 460




the facts found—that the logos consist of individual elements that are not
subject to copyright and that the arrangement of those elements as a whole is
also insufficiently creative to justify copyright—and the choice made to deny
Speedway's applications. See Motor Vehicle Mfrs. Ass'n, 463 U.S. at 43.
         Finally, Speedway argues that the Copyright Office's decision in this
case is inconsistent with the Office's prior decisions granting protection to
corporate logos, and was therefore arbitrary and capricious. See filing 24 at 22-
26. The Court disagrees.
         The Copyright Office repeatedly explained that it does not compare
works. See filing 21-7 at 3, filing 21-9 at 7 (both citing U.S. Copyright Office,
Compendium of U.S. Copyright Office Practices § 309.3 (3d ed. 2017). And even
if the Office did compare works, it provided a rational basis and satisfactory
explanation for why the logos it had previously approved were more creative
than Speedway's logos.2 See filing 21-9 at 7. Specifically, the Office explained
that the use of white space, shading, and gradient colors provided the illusion
of movement or three-dimensionality to the logos not found in Speedway's
submissions. Filing 21-9 at 7. There is no simple way to draw the line between
some creative authorship and not enough creative authorship, particularly
where there are no logos precisely like Speedway's. See John Muller & Co., 802
F.2d at 990.



2   The Court further notes that this is not a race to the bottom. Even if the Copyright Office
had previously approved an application for copyright for a work that arguably displayed less
creativity than Speedway's logos, that does not mean that Speedway has satisfied its legal
burden. The Copyright Office has undoubtedly, over its 150-year-long existence, approved
applications for works that do not satisfy the creativity requirement. That does not mean that
the Copyright Office's denial of Speedway's applications were an abuse of discretion or
otherwise not in accordance with law.


                                             - 12 -
4:20-cv-03089-JMG-MDN Doc # 29 Filed: 08/10/21 Page 13 of 13 - Page ID # 461




      The Court finds that the Copyright Office's reasoning is not counter to
the evidence or so implausible that it could not be considered a difference of
view or the product of an agency's expertise. See Motor Vehicle Mfrs. Ass'n, 463
U.S. at 43; McClung, 788 F.3d at 828. So, the Copyright Office's decision to
deny Speedway's applications for copyright protection despite its prior
approval of protection for other logos was not arbitrary and capricious. See
Motor Vehicle Mfrs. Ass'n, 463 U.S. at 43. Accordingly,


      IT IS ORDERED:


      1.    Speedway's motion for summary judgment (filing 22) is
            denied.


      2.    The Register of Copyright's motion for summary judgment
            (filing 25) is granted.


      3.    The Register of Copyright's decision is affirmed.


      4.    A separate judgment will be entered.


      Dated this 10th day of August, 2021.


                                               BY THE COURT:



                                               John M. Gerrard
                                               United States District Judge




                                      - 13 -
